Citation Nr: 0738852	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-06 436A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for cold injury 
bilateral feet.

3. Entitlement to a rating in excess of  percent 20 percent 
for service-connected anterior cruciate ligament (ACL) 
deficiency, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  

Subsequent to this hearing, the veteran submitted additional 
evidence consisting of private chiropractic records dated in 
February 2007 and VA treatment records dated from May 2006 to 
August 2007.  See 38 C.F.R. § 20.1304 (2007).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision.

In a rating decision issued in June 2006, the veteran was 
granted service connection for gastric ulcers.  In August 
2006, she indicated that she was satisfied with that 
decision; hence the Board considers that appeal to be 
withdrawn. 
.
The issue of entitlement to service connection for a back 
disability and entitlement to a rating in excess of 20 
percent for service-connected ACL deficiency, left knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

A cold injury of the bilateral feet was not present in 
service; and, the competent evidence of record fails to 
establish an etiological link between any current disability 
of the feet and any disease, injury, or incident in service.  


CONCLUSION OF LAW

Cold injury bilateral feet was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in November 2005 
with regard to her claim for service connection for bilateral 
foot disorder.  The letter was sent prior to the initial 
unfavorable decision in December 2005. 

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
November 2005 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist her in developing her claim; and her and VA's 
obligations in providing such evidence for consideration.  
Further, both letters requested that the veteran submit any 
evidence in her possession that is relevant to her claims.  
Thus, as the veteran was fully notified in accordance with 
VCAA prior to the initial adjudication on these clams, to 
decide the appeal would not be prejudicial to her.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the veteran was advised of the evidence 
necessary to establish entitlement to a disability rating and 
effective date in an attachment to the March 2006 statement 
of the case.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130, 2007 
WL 2694606 (Fed. Cir. Sept 17, 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 
Nevertheless, despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and 
an October 2005 VA examination report were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of her claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, she will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that she experiences bilateral foot pain 
and discomfort due to cold injury sustained in service.  
Therefore, she contends that service connection is warranted 
for a bilateral foot disorder.  

The veteran's service medical records are silent as to 
complaint, diagnosis, or treatment for a bilateral foot 
disorder.  There is also no indication that the veteran was 
assessed for the residuals of any cold injury.  Medical Board 
evaluations, conducted with regard to the veteran's knee 
disorder, are also absent any findings of a bilateral foot 
disability and/or the veteran incurring a cold injury.  The 
Board therefore finds there is no evidence of in service 
incurrence of a bilateral foot injury, to include a cold 
injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The first post-service evidence of treatment for bilateral 
foot problem is not documented until 1998.  A June 1998 
private treatment records shows a vascular exam and a 
diagnosis of parasthesias/neuritis associated with the feet.  
No reference was made to a cold injury.

The Board observes that the veteran gives a history of 
suffering a cold injury to her feet in service and 
experiencing chronic residuals since that time.  However, as 
discussed above, the first reference to the veteran suffering 
a cold injury in service is not until many years post-
service.  Indeed, there is no reference to a cold injury 
until 2005, which is 15 years after discharge.  This lack of 
corroborative evidence weighs against the veteran's reported 
history.  Her assertions alone, unsupported by any objective 
medical records verifying that the events reported to have 
occurred over 15 years earlier had, in fact, actually 
transpired, are insufficient to prove the veteran's claim.  
See Espiritu.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Put another way, absent any competent medical 
evidence showing contemporaneous podiatric treatment, or at 
the very least documented complaints of a cold injury, the 
Board does not find the veteran's history of suffering an in-
service cold injury to her feet to be credible.

Recognition is given to the fact that the October 2005 VA 
examination shows a diagnosis of cold injury.  The examiner 
made reference to the veteran providing a detailed history of 
suffering a cold injury during her active service.  
Specifically, the veteran told the examiner that she was 
undergoing training at Ft. Dix between May and June 1990, and 
it was "raining and very cold."  She could not recall the 
temperatures.  However, she said that she experienced 
symptoms of numbness, tingling, swelling, and discoloration, 
and that she was told that she had frostbite to both her 
feet.  A physical examination was conducted.  Again, the 
veteran was diagnosed as having a cold injury, which the 
examiner appears to relate to her feet.  This opinion is 
unpersuasive.  

In the recent case of Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  As 
noted above, the Board rejected the veteran's assertion that 
she suffered a cold injury to feet in service on the basis 
that there is no competent medical evidence corroborating 
this history.  The Board has already explained why the 
history given by the veteran is not credible and therefore of 
no probative value.  Therefore, any medical opinion based on 
the inaccurate history given by the veteran, which the Board 
has explained was not credible, is of no probative value.

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for a cold injury of 
the feet.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the claim is denied.


ORDER

Entitlement to service connection for cold injury bilateral 
feet is denied. 


REMAND

The veteran has indicated that her service-connected left 
knee disability has gotten worse since her October 2005 VA 
examination.  Thus, the Board determines that a remand is 
necessary to afford the veteran a contemporaneous VA 
examination.  

The veteran's most recent VA examination is dated in October 
2005.  Since that time, the veteran has received repeated 
treatment at the Columbia VA facilities.  An August 2006 
record shows complaints of increasing bilateral knee pain.  A 
December 2006 record shows a provisional diagnosis of 
degenerative joint disease in the left knee and that a crutch 
was issued.  May 2007 phone consult records indicate that the 
veteran complained of knee pain and swelling getting worse.  
Additionally, the Board observes that the October 2005 VA 
examination report did not address any additional functional 
limitations resulting from pain, weakness, fatigability, and 
lack of endurance.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the veteran determines that another VA 
examination is necessary to ascertain the current nature and 
severity of the veteran's left knee disability.  

Further, the Board observes that a December 14, 2006 VA 
treatment record reports that X-rays of the left knee were 
ordered, but the report of those X-rays are not associated 
with the claims file.  Therefore, this remand will also allow 
VA to obtain any outstanding relevant treatment records for 
the veteran's left knee disability. 

With regard to her claim for service connection for back 
disability, the Board notes that the veteran's contentions 
are confined to the argument that she suffers from a chronic 
low back disability secondary to her service connected left 
knee disability.  A review of the record shows that the 
veteran has a long history of complaints of chronic back 
pain.  More recently, a May 2007 X-ray showed minimal 
degenerative changes of the thoracic spine.  Also of record 
are various private and VA treatment notes that suggest that 
the veteran's back pain may be the result of a gait 
disturbance caused by her left knee disability.  A VA 
examination is therefore warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Any outstanding treatment records 
relevant to the veteran's back and/or 
left knee disability should be obtained 
from the Columbia VA medical 
facilities, to include the December 
2006 radiology report and treatment 
records dated from August 2007 to the 
present.

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of the veteran's 
left knee disability, to include a 
determination as to the presence of 
degenerative joint disease.  The claims 
file should be made available for 
review and such review should be noted 
in the VA examiner's report.  The 
report should also address any 
additional functional limitations due 
to pain, weakness, fatigability, and 
lack of endurance.  See Deluca, supra.

3.	Schedule the veteran for a VA 
examination to assess the nature and 
etiology of the veteran's back 
disorder.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner prior 
to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

a) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any current back disability is 
proximately due to, or caused by, the 
veteran's service-connected left knee 
disability?

b) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any current back disability has 
been aggravated by the veteran's 
service-connected left knee disability?  
If so, the examiner should report the 
baseline level of severity of the back 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the back disability is due 
to the natural progress of the disease, 
the examiner should indicate the degree 
of such increase in severity due to the 
natural progression of the disease.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on her 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection and increased rating 
claims should be readjudicated, to 
include all evidence received since the 
June 2006 supplemental statement of the 
case.  Consideration should be given to 
the recently revised 38 C.F.R. § 3.310.  
If the claim remains denied, the 
veteran and her representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


